              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:21-cv-00067-MR


DMARCIAN, INC.,                  )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                     ORDER
                                 )
DMARCIAN EUROPE BV,              )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to Stay

Pending Appeal or, in the Alternative, to Modify or Clarify [Doc. 59], and the

Plaintiff’s Motion to Strike. [Doc. 71].

I.    BACKGROUND

      On March 12, 2021, dmarcian, Inc. (the “Plaintiff”) filed this action

against dmarcian Europe BV (the “Defendant”). [Doc. 1]. On March 25,

2021, the Plaintiff filed a Motion for Temporary Restraining Order and

Preliminary Injunction. [Doc. 6]. On March 31, 2021, the Court entered an

Order denying the Plaintiff’s Motion for Temporary Restraining Order and

ordered the parties to appear on April 23, 2021 for a hearing on the Plaintiff’s

Motion for Preliminary Injunction. [Doc. 12].




        Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 1 of 18
      On April 19, 2021, the Defendant filed a Motion to Dismiss, arguing

that the Court lacked personal jurisdiction over the Defendant. [Doc. 22].

      On April 23, 2021, the Court held a hearing on the Plaintiff’s Motion for

Preliminary Injunction. While the Court heard argument on the Defendant’s

Motion to Dismiss, neither party presented testimony from witnesses.

      On May 26, 2021, the Court denied the Defendant’s Motion to Dismiss

and entered a preliminary injunction against it on the Plaintiff’s claims for

copyright infringement under the Copyright Act; trademark infringement

under the Lanham Act; misappropriation of trade secrets under the DTSA;

tortious interference with contract; and tortious interference with prospective

advantage, enjoining the Defendant from:

            (1) providing services to any customers located
            outside of Europe, Africa, or Russia, except for the
            six customers detailed in the Defendant’s Brief on
            Proposed Voluntary Commitments [Doc. 32 at 4 n.3];

            (2) providing access to any of its websites to IP
            addresses from countries outside of Europe, Africa,
            or Russia. The Defendant shall inform website
            visitors from outside of those areas that it does not
            create new accounts in that region and shall direct
            those customers to contact dmarcian, Inc. for
            services     through     the    Plaintiff’s   website
            https://dmarcian.com;

            (3) making changes to the copyrighted software
            except as specifically and expressly allowed or
            directed by this Order;

                                      2

       Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 2 of 18
    (4) using the Plaintiff’s trademark in any manner
    unless such use is accompanied by a statement
    which reads: “This trademark is the trademark of
    dmarcian, Inc.       This website is produced and
    generated and posted by dmarcian Europe BV,
    which is a different entity from dmarcian, Inc. This
    trademark is being used at this location without the
    permission of dmarcian, Inc. and only pursuant to the
    terms of a court order allowing its temporary use
    during litigation between dmarcian, Inc. and
    dmarcian Europe BV.” That statement must be at
    least the size of the trademark itself, as presented, or
    12-point type when displayed on a 24” computer
    screen, whichever is larger. Such statement must
    appear immediately adjacent to the location where
    the trademark appears, and must be shown at each
    location where the trademark appears, whether that
    be on the Defendant’s website, in printed material, an
    electronic display, or otherwise;

    (5) displaying any website with the “dmarcian” name
    unless that website includes a statement that “The
    dmarcian software was originally developed by
    dmarcian, Inc. This is not the website of dmarcian,
    Inc. The website of dmarcian, Inc. can be found at
    https://dmarcian.com.” That statement must be
    displayed as a banner at the top of each page of the
    website on which the dmarcian name appears and
    must be of a size that is at least 12-point type when
    displayed on a 24” computer screen, and the
    reference to the website of the Plaintiff must be a link
    to that website;

    (6) redirecting, encouraging, or allowing any
    customer to change its service provider or payment
    recipient from dmarcian, Inc. to dmarcian Europe,
    BV; or

    (7) making any public statement about dmarcian, Inc.
    except as expressly allowed or directed herein.
                               3

Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 3 of 18
[Doc. 39 at 75-77].

      On June 25, 2021, the Defendant filed a Notice of Appeal to the Fourth

Circuit Court of Appeals. [Doc. 52].

      On July 6, 2021, the Defendant filed the present Motion to Stay

Pending Appeal or, in the Alternative, to Modify or Clarify. [Doc. 59]. On

July 20, 2021, the Plaintiff responded. [Doc. 72]. On July 27, 2021, the

Defendant replied. [Doc. 73].

      On July 20, 2021, the Plaintiff filed a Motion to Strike the evidence that

the Defendant submitted with its Motion to Stay Pending Appeal or, in the

Alternative, to Modify or Clarify, arguing that such evidence was not before

the Court when it entered the preliminary injunction. [Doc. 70]. On August

3, 2021, the Defendant filed a response. [Doc. 77]. On August 6, 2021, the

Plaintiff replied. [Doc. 79].

II.   STANDARD OF REVIEW

      The standard for consideration of a motion to stay pending appeal is

substantially similar to the standard governing a request for preliminary

injunction. Nken v. Holder, 556 U.S. 418, 434 (2009). The Court considers

“(1) whether the stay applicant has made a strong showing that he is likely

to succeed on the merits; (2) whether the applicant will be irreparably injured

absent a stay; (3) whether issuance of the stay will substantially injure the
                                       4

        Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 4 of 18
other parties interested in the proceeding; and (4) where the public interest

lies.” Hilton v. Braunskill, 481 U.S. 770, 776 (1987). The first two factors are

the most critical to the inquiry. Nken, 556 U.S. at 434.

III.   DISCUSSION

       A.   Jurisdiction

       The Court begins by addressing the procedural posture of the

Defendant’s Motion seeking to stay the preliminary injunction. Generally,

“the timely filing of a notice of appeal confers jurisdiction in the court of

appeals and divests the district court of its control over those aspects of the

case involved in the appeal.” Dixon v. Edwards, 290 F.3d 699, 709 (4th Cir.

2002) (citing Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58

(1982)) (internal quotation marks omitted).        “The rule is a judge-made

doctrine designed to avoid the confusion and waste of time that might flow

from putting the same issues before two courts at the same time.” Grand

Jury Proceedings Under Seal v. United States, 947 F.2d 1188, 1190 (4th Cir.

1991) (citing In re Thorp, 655 F.2d 997, 998 (9th Cir. 1981)). One general

exception to this rule is that a district court has the authority to stay or modify

an injunction, even when an appeal is pending. See Fed. R. Civ. P. 62(d);

United States v. Swift & Co., 286 U.S. 106 (1932). Another “exception to the

rule is that a district court does not lose jurisdiction to proceed as to matters

                                        5

        Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 5 of 18
in aid of the appeal.” Grand Jury Proceedings, 947 F.2d at 1190 (citing

Thorp, 655 F.2d at 998). For example, the Fourth Circuit has held that a

district court properly aided an appeal and avoided the unnecessary

expenditure of appellate resources by modifying a preliminary injunction

during the pendency of appeal. Dixon v. Edwards, 290 F.3d 699, 720 n. 14

(4th Cir. 2002); see also Lytle v. Griffith, 240 F.3d 404, 408 (4th Cir. 2001)

(finding that a district court “aided in [the] appeal by relieving [the Fourth

Circuit] from considering the substance of an issue begotten merely from

imprecise wording in the injunction.”).

       Because the Defendant has already filed an appeal, the Court has

jurisdiction only to modify or stay the injunction or to proceed as to “matters

in aid of the appeal.” Grand Jury Proceedings, 947 F.2d at 1190 (citing

Thorp, 655 F.2d at 998). In this case, resolution of the Defendant’s Motion

will aid the appeal and prevent the waste of appellate resources by clarifying

the preliminary injunction.1           Accordingly, the Court will consider the

Defendant’s Motion to Stay Pending Appeal or, in the Alternative, to Modify

or Clarify.




1 Moreover, resolution of the Defendant’s Motion will allow the Defendant to file a motion
for a stay with the Fourth Circuit Court of Appeals under Federal Rule of Appellate
Procedure 8(a)(1), which states that a party must ordinarily request a stay of judgment or
order in the district court before asking an appellate court to entertain a motion for a stay.
                                              6

         Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 6 of 18
       B.     Motion to Strike

       Before considering the Defendant’s Motion, however, the Court must

address the Plaintiff’s Motion to Strike. [Doc. 71]. The Plaintiff argues that

the Defendant has provided previously available supplemental evidence that

should be stricken as an improper attempt to “backfill” the appellate record.

[Id. at 8].

       After an appeal has been filed, a district court reviewing a motion to

stay a preliminary injunction generally is “not permitted to examine new

evidence” that was available to the party at the briefing stage. Graveline v.

Johnson, No. 18-12354, 2018 WL 4184577, at *3 (E.D. Mich. Aug. 30, 2018)

(citation omitted); see also Maxwell Techs., Inc. v. Nesscap, Inc., No. 06-

2311, 2007 WL 9723323, at *3 (S.D. Cal. June 1, 2007) (explaining that

evidence attached to a motion for a stay would not be considered “because

the evidence presented in Defendants’ declarations was available at the time

the preliminary injunction was pending”). This general rule has several

justifications. First, allowing a party to reargue its position by providing

supplemental evidence would allow a party to essentially re-litigate that

which has already been ruled upon and thus would create the prospect of

endless litigation. Bhatnagar v. Surrendra Overseas Ltd., 52 F.3d 1220,

1231 (3d Cir. 1995). Second, jurisdiction generally passes to the appellate

                                      7

         Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 7 of 18
court after an appeal has been taken, and arguments that were not advanced

or properly preserved in the district court are typically considered to have

been waived on appeal. Rosenzweig v. Azurix Corp., 332 F.3d 854, 863–64

(5th Cir. 2003). Third, requiring parties to present the entire available factual

record when moving for or opposing a preliminary injunction promotes

diligence and preserves judicial resources that would otherwise be expended

combing through multiple rounds of briefing.

       For those reasons, the Court will not consider any supplemental

evidence that the Defendant “simply overlooked or forgot the first time

around.” Newspaper, Newsprint, Mag. & Film Delivery Drivers, Helpers, &

Handlers, Int'l Bhd. of Teamsters, Loc. Union No. 211 v. PG Publ'g Co., No.

2:19-CV-1472-NR, 2019 WL 9101872, at *3 (W.D. Pa. Dec. 27, 2019). The

Court will consider the Defendant’s evidence, however, to the extent that it

was not available to the parties for presentation to the Court at the time of

the preliminary injunction hearing.              The Court will also consider the

Defendant’s evidence to the extent that it supports its request to modify or

clarify the preliminary injunction. Accordingly, the Plaintiff’s Motion to Strike

[Doc. 71] will be granted in part and denied in part.2


2 Moreover, while the Plaintiff filed its motion under Federal Rule of Civil Procedure 12(f),
“affidavits and exhibits are not pleadings that may be stricken under Rule 12(f).” Browder


                                             8

         Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 8 of 18
      C.    Motion for Stay

      The Defendant first argues that it has made a strong showing that it is

likely to succeed on the merits because the Court applied the wrong standard

when analyzing personal jurisdiction. [Doc. 60 at 15-17]. The Defendant

specifically contends that the Court erred by viewing the jurisdictional

pleadings and affidavits in the light most favorable to the Plaintiff, despite

having provided the Plaintiff an opportunity to present testimony at the

preliminary injunction hearing. [Id.].

      “The plaintiff's burden in establishing jurisdiction varies according to

the posture of a case and the evidence that has been presented to the court.”

Grayson v. Anderson, 816 F.3d 262, 268 (4th Cir. 2016). Where “the court

addresses the personal jurisdiction question by reviewing only the parties’

motion papers, affidavits attached to the motion, supporting legal

memoranda, and the allegations in the complaint, a plaintiff need only make

a prima facie showing of personal jurisdiction to survive the jurisdictional

challenge.” Grayson v. Anderson, 816 F.3d 262, 268 (4th Cir. 2016)

(emphasis omitted). On the other hand, “when the parties develop the record

before trial and the court conducts a hearing at which the parties are afforded




v. State Farm Fire & Cas. Co., No. 1:20-cv-00026-MOC-WCM, 2021 WL 2964253, at * 4
(W.D.N.C. Jul. 14, 2021) (Cogburn, J.).
                                         9

       Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 9 of 18
a fair opportunity to present both the relevant jurisdictional evidence and their

legal arguments . . . the plaintiff must carry the burden to establish personal

jurisdiction by a preponderance of the evidence[.]” Sneha Media & Ent., LLC

v. Associated Broad. Co. P Ltd., 911 F.3d 192, 197 (4th Cir. 2018) (citing

Grayson, 816 F.3d at 268)). Parties are afforded a “fair opportunity to

develop the record regarding personal jurisdiction” when the district “court

does not preclude the parties from pursuing jurisdictional discovery, and

holds a hearing at which the parties may present relevant evidence and legal

arguments based on a developed record[.]” Id. (internal citation omitted;

emphasis added).

      Unlike the parties in Sneha and Grayson, the Plaintiff did not have a

“fair opportunity” to undertake jurisdictional discovery, make a full evidentiary

showing or present its arguments regarding the Defendant’s Motion to

Dismiss at the April 23 hearing. The Defendant filed its Motion to Dismiss

(and 262 pages of attached exhibits) less than four days before the hearing.

[Doc. 22]. There was little opportunity for the Plaintiff to review the extensive

record submitted by the Defendant prior to the hearing. That is particularly

true because the parties had already submitted nearly 600 additional pages

of briefing and evidence in the prior month. [Docs. 1; 6-11; 15-17; 19; 20].

While the Court allowed the parties to present argument on the personal

                                       10

       Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 10 of 18
jurisdiction issues, the Plaintiff’s response to the Defendant’s Motion to

Dismiss was not due until ten days after the hearing. It would have been

unreasonable to expect the Plaintiff to appear at the hearing with complete

arguments and comprehensive evidence in response to the Defendant’s

Motion to Dismiss.

     Moreover, the Plaintiff did not have an opportunity to conduct

jurisdictional discovery. While the Defendant relies on Sneha to claim that

the Plaintiff had a fair opportunity to present its personal jurisdiction

arguments and evidence, the parties in Sneha had two months to engage in

jurisdictional discovery prior to the relevant hearing. 911 F.3d at 197.

Likewise, in Grayson, upon which the Defendant also relies, the parties had

the opportunity to submit deposition transcripts and answers to

interrogatories. 816 F.3d at 269. As the Fourth Circuit has explained, the

parties “must be allowed . . . to employ all forms of discovery” before the

preponderance of evidence standard can be applied. Sec. & Exch. Comm'n

v. Receiver for Rex Ventures Grp., LLC, 730 F. App'x 133, 136 (4th Cir. 2018)

(citation and quotations omitted). In this case, however, the parties never

conducted jurisdictional discovery. [Doc. 58 at 4].

     For these reasons, the circumstances present in this case are different

from those in Sneha and Grayson. Unlike the parties in those cases, the

                                     11

       Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 11 of 18
Plaintiff simply did not have “a fair opportunity to present both the relevant

jurisdictional evidence and [its] legal arguments[.]” Sneha, 911 F.3d at 197.3

It is for this reason that the Court in its preliminary injunction explained that

the Plaintiff would still have to “eventually prove the existence of personal

jurisdiction by a preponderance of the evidence.” [Doc. 39 at 4 (citing Public

Impact, LLC v. Boston Consulting Group, Inc., 117 F.Supp.3d 732, 737

(M.D.N.C. Aug. 3, 2015) (citing New Wellington Fin. Corp. v. Flagship Resort

Dev. Corp., 416 F.3d 290, 294 n. 5 (4th Cir. 2005))]. Accordingly, the Court

did not err by viewing the pleadings and evidence in the light most favorable

to the Plaintiff.

       Even if the Court had applied the preponderance of the evidence

standard to the evidence before the Court, the conclusion regarding the

existence of personal jurisdiction over the Defendant would be the same.

Because the parties submitted a voluminous and largely undisputed factual

record on the Defendant’s Motion to Dismiss and the Plaintiff’s Motions for



3 To hold otherwise would force a plaintiff to establish personal jurisdiction by a
preponderance of the evidence whenever there is a token opportunity to present
arguments and evidence at a hearing. If that were the case, shrewd defense attorneys
would be incentivized to file motions to dismiss as close to preliminary injunction hearings
as possible, knowing that the plaintiff would have to hastily prepare arguments and
evidence to meet the preponderance of the evidence standard if given the opportunity to
present testimony and evidence. In addition to being unfair to plaintiffs, such a result
would wreak havoc on district courts. The Court takes a dim view of such gamesmanship.


                                            12

        Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 12 of 18
Temporary Restraining Order and Preliminary Injunction, [Doc. 6-9; Doc. 11;

Doc. 15-17; Doc. 20; Doc. 22-26; Doc. 29-33; Doc. 35], the Court was able

to evaluate the jurisdictional issues without needing to view the evidence in

the light most favorable to one party or resolve any material factual disputes.4

The Plaintiff submitted sufficient evidence to establish the Court’s personal

jurisdiction over the Defendant by a preponderance of the evidence, and

therefore, the Defendant has failed to make a strong showing that it is likely

to succeed on the merits on that issue. Hilton v. Braunskill, 481 U.S. 770,

776 (1987).

       The Defendant further argues that the Court erred by applying U.S. law

to the Plaintiff’s trademark claims.          [Doc. 60 at 12].        The Defendant’s

argument was fully addressed in the Court’s order denying the Defendant’s

motion to dismiss and granting the Plaintiff’s motion for preliminary

injunction.    The Defendant simply rehashes its arguments presented in

opposition to the motion for preliminary injunction and in support of its motion

to dismiss. As such, repetition and further explication of those arguments

would not aid the appeal.5




4Notably, the Defendant fails to identify any factual dispute that was resolved against it,
or any fact that was not considered by the Court that would have altered the analysis.



                                            13

        Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 13 of 18
       In short, the Defendant has failed to show a likelihood of success on

the merits. Accordingly, the first factor weighs against staying the preliminary

injunction pending appeal.

       The second factor also weighs against staying the preliminary

injunction because the Defendant fails to show that it will be irreparably

injured absent a stay. While the Defendant claims that “it will go out of

business if it is prohibiting from honoring its contractual obligations to its

customers[,]” [Doc. 60 at 25], the preliminary injunction does not bar the

Defendant from serving its customers within its territory of Europe, Africa,

and Russia. [Doc. 39 at 75]. That is exactly what the Defendant offered as

a proposed restraint in response to the Court’s efforts to preserve the status

quo and protect the parties’ businesses. [Doc. 32 at 4]. The Defendant fails

to explain how abiding by its own proposed restraint will cause it to go out of

business. Accordingly, the Defendant fails to show that the preliminary




5 While the Defendant also argues that the preliminary injunction should be stayed as a
matter of international comity, [Doc. 60 at 12], that does not establish that the Defendant
is likely to succeed on the merits. Moreover, the preliminary injunction specifically
considered any potential conflicts with the Dutch courts and preserved the status quo
pending the resolution of the Dutch proceedings. S. All. for Clean Energy v. Duke Energy
Carolinas, LLC, No. 1:08-CV-00318, 2008 WL 5110894, at *8 (W.D.N.C. Dec. 2, 2008).
Because there are no conflicts between the preliminary injunction and any order from the
Dutch courts, the international comity issues are relatively weak here. It is noted that the
Defendant specifically thwarted any effort to put that preliminary injunction order before
the Dutch court.
                                            14

        Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 14 of 18
injunction’s restraints on its business activities constitute an irreparable

harm.

        To the extent that the Defendant argues that it is unfairly restrained by

the prohibition in the preliminary injunction on “redirecting, encouraging, or

allowing any customer to change its service provider or payment recipient[,]”

[Doc. 61 at 17 (quoting Doc. 39 at 77)], because the Defendant is uncertain

as to how to apply that provision of the complex relationship between the

Plaintiff and the Defendant, the Court will modify that portion of the

preliminary injunction to ensure that the parties can delineate their respective

responsibility for each client.     The amended preliminary injunction will

prohibit the Defendant from redirecting, encouraging, or allowing any

customer to change its payment recipient from the Plaintiff to the Defendant.

To the extent that the current service provider for any customer is different

from the payment recipient for that customer, the party providing services will

be forbidden from unilaterally terminating or otherwise altering those

services without express permission from the Court.               An amended

preliminary injunction to that effect will be filed contemporaneously herewith.

        The Defendant also argues that complying with the Plaintiff’s

interpretation of the preliminary injunction would constitute an irreparable

harm on the Defendant’s First Amendment rights by forcing it to post

                                        15

         Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 15 of 18
statements about the Plaintiff’s intellectual property and prohibiting the

Defendant from making public statements about the Plaintiff. [Doc. 60 at

26].6    Because the Defendant is a foreign corporation whose business

territory calls for it to do business exclusively outside of the United States

and “has never had an office, agent, or property in the United States[,]” [Doc.

60 at 8 (citing Doc. 26-9 at ¶¶ 31-32)], the Defendant has no First

Amendment rights. Agency for Int'l Dev. v. All. for Open Soc'y Int'l, Inc., 140

S. Ct. 2082, 2086 (2020); see also Boumediene v. Bush, 553 U.S. 723, 770–

771 (2008). Accordingly, the speech restrictions in the preliminary injunction

impose no harm on the Defendant. The speech restrictions in the preliminary

injunction also will not cause an irreparable harm in the future because the

preliminary injunction also prohibits the Defendant from acquiring any new

customers in the United States. [Doc. 39 at 75].

        While the final two factors are of lesser importance, Nken, 556 U.S. at

434, they also counsel against the imposition of a stay pending the

Defendant’s appeal.         A stay would harm the Plaintiff by allowing the

Defendant to continue using the Plaintiff’s intellectual property and interfering

with the Plaintiff’s contractual relationships. Indeed, the Plaintiff claims that



6It is unclear why the Defendant seems to argue that the Plaintiff’s interpretation of the
preliminary injunction carries any controlling weight.
                                           16

         Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 16 of 18
the Defendant is continuing to do those things despite the preliminary

injunction. [Doc. 43]. Moreover, as found in the preliminary injunction, the

public interest in preventing consumer confusion and protecting intellectual

property are sufficiently important to weigh against a stay.

      For these reasons, the Court concludes that the Defendant has not

shown that it is likely to succeed on the merits; that it will be irreparably

injured absent a stay; that the issuance of the stay will not substantially injure

other interested parties; or that a stay would be in the public interest. Hilton,

481 U.S. at 776. Accordingly, the Defendant’s Motion to Stay Pending

Appeal or, in the Alternative, to Modify or Clarify [Doc. 59] will be denied.



                                   ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Strike

[Doc. 70] is GRANTED IN PART and DENIED IN PART. Specifically, the

Motion is DENIED as to evidence of events occurring after April 23, 2021,

but is otherwise GRANTED.

      IT IS FURTHER ORDERED that the Defendant’s Motion to Stay

Pending Appeal or, in the Alternative, to Modify or Clarify [Doc. 59] is

GRANTED IN PART and DENIED IN PART. The Motion is GRANTED with




                                       17

       Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 17 of 18
regard to Paragraph 6 of the decretal section in the preliminary injunction,

which will be amended to read as follows:

           (6) redirecting, encouraging, or allowing any
           customer to change its payment recipient from the
           Plaintiff to the Defendant. To the extent that the
           current service provider for any customer is different
           from the payment recipient for that customer, the
           party providing services to that customer is prohibited
           from unilaterally terminating or otherwise altering
           those services without the express permission from
           the Court.

The Defendant’s Motion to Stay Pending Appeal or, in the Alternative, to

Modify or Clarify is otherwise DENIED.

     An     Amended       Preliminary       Injunction    will   be   entered

contemporaneously herewith.

     IT IS SO ORDERED.

                                Signed: August 11, 2021




                                      18

      Case 1:21-cv-00067-MR Document 81 Filed 08/11/21 Page 18 of 18
